PER CURIAM.
Upon consideration of the appellant’s response to the Court’s order of December 18, 2007, the Court has determined that the Order Denying Objections of Zelda Williams to the Receiver’s Motion for Approval, entered by the lower tribunal on October 3, 2007, is not a final order. Accordingly, the appeal is hereby dismissed. In light of the dismissal, the appellant’s Unopposed Motion to Consolidate for All Purposes and Motion for Extension of Time to File Initial Brief, filed on December 12, 2007, is denied as moot.
PADOVANO, LEWIS, AND THOMAS, JJ., concur.